                               Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 1 of 25

    Fill in this information to identify the case:


    United States Bankruptcy Court for the Southern District of Texas

    Case number (if known):                                     Chapter 11

                                                                                                                                                                 Check if this is an
                                                                                                                                                                  amended filing



 Official Form 201
 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                            04/20

 If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number
 (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

   1.   Debtor’s name                                Basic Energy Services, Inc.


   2.   All other names debtor used                  N/A
        in the last 8 years

        Include any assumed names, trade
        names, and doing business as
        names



   3.   Debtor’s federal Employer
        Identification Number (EIN)                  XX-XXXXXXX


   4.   Debtor’s address                             Principal place of business                                           Mailing address, if different from principal
                                                                                                                           place of business


                                                     801        Cherry Street, Suite 2100
                                                     Number     Street                                                     Number                    Street



                                                                                                                           P.O. Box


                                                     Fort Worth              Texas              76102
                                                     City                    State              ZIP Code                   City                      State        ZIP Code

                                                                                                                           Location of principal assets, if different from
                                                                                                                           principal place of business
                                                     Tarrant
                                                     County
                                                                                                                           Number            Street




                                                                                                                           City              State            ZIP Code



   5.   Debtor’s website (URL)                       www.basices.com

   6.   Type of debtor                               ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                     ☐ Partnership (excluding LLP)
                                                     ☐ Other. Specify:


Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      Page 1
Debtor
                        Case 21-90002 Document 1 Filed in TXSB onCase
                                                                  08/17/21         Page 2 of 25
                                                                      number (if known)
               Basic Energy Services, Inc.
               Name


                                             A. Check one:
7.   Describe debtor’s business
                                             ☐   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             ☐   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             ☐   Railroad (as defined in 11 U.S.C. § 101(44))
                                             ☐   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             ☐   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             ☐   Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             ☒   None of the above


                                             B. Check all that apply:
                                             ☐ Tax- exempt entity (as described in 26 U.S.C. § 501)
                                             ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)
                                             ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                             C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                2131 – Oil & Gas Field Services

8.   Under which chapter of the
                                   Check one:
     Bankruptcy Code is the debtor
     filing?                                 ☐ Chapter 7
                                             ☐ Chapter 9
                                             ☒ Chapter 11. Check all that apply:
     A debtor who is a “small business                        ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D),
     debtor” must check the first sub-                          and its aggregate noncontingent liquidated debts (excluding debts owed to
     box. A debtor as defined in                                insiders or affiliates) are less than $2,725,625. If this sub-box is selected,
     § 1182(1) who elects to proceed                            attach the most recent balance sheet, statement of operations, cash-flow
     under subchapter V of chapter 11                           statement, and federal income tax return or if any of these documents do
     (whether or not the debtor is a                            not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                            ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
     check the second sub-box.
                                                                noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                are less than $7,500,000 and it chooses to proceed under Subchapter V of
                                                                Chapter 11. If this sub-box is selected, attach the most recent balance
                                                                sheet, statement of operations, cash-flow statement, and federal income tax
                                                                return, or if any of these documents do not exist, follow the procedure in 11
                                                                U.S.C. § 1116(1)(B).
                                                              ☐ A plan is being filed with this petition.
                                                              ☐ Acceptances of the plan were solicited prepetition from one or more classes
                                                                of creditors, in accordance with 11 U.S.C. § 1126(b).
                                                              ☒ The debtor is required to file periodic reports (for example, 10K and 10Q) with
                                                                the Securities and Exchange Commission according to § 13 or 15(d) of the
                                                                Securities Exchange Act of 1934. File the Attachment to Voluntary Petition
                                                                for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official Form
                                                                201A) with this form.
                                                              ☐ The debtor is a shell company as defined in the Securities Exchange Act of
                                                                1934 Rule 12b-2.
                                             ☐ Chapter 12
9.   Were prior bankruptcy cases             ☐ No
     filed by or against the debtor
     within the last 8 years?                ☒ Yes        District      Delaware            When      October 25, 2016   Case number      16-12320 (KJC)
                                                                                                        MM/ DD/ YYYY
     If more than 2 cases, attach a
     separate list.
                                                          District                          When                         Case number
                                                                                                         MM / DD/ YYYY




Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      Page 2
Debtor
                           Case 21-90002 Document 1 Filed in TXSB onCase
                                                                     08/17/21         Page 3 of 25
                                                                         number (if known)
                Basic Energy Services, Inc.
                Name



10. Are any bankruptcy cases                  ☐ No
    pending or being filed by a
    business partner or an                    ☒ Yes          Debtor       See Schedule 1                                        Relationship See Schedule 1
    affiliate of the debtor?                                 District     Southern District of Texas                            When         August 17, 2021
      List all cases. If more than 1,                                                                                                        MM / DD/ YYYY
                                                             Case number, if known
      attach a separate list.



11.      Why is the case filed in this        Check all that apply:
         district?
                                              ☐    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                   immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                   district.
                                              ☒    A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have
                                              ☒ No
    possession of any real
    property or personal property             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    that needs immediate
    attention?                                           Why does the property need immediate attention? (Check all that apply.)
                                                         ☐    It poses or is alleged to pose a threat of imminent and identifiable hazard to public
                                                              health or safety.

                                                             What is the hazard?
                                                         ☐    It needs to be physically secured or protected from the weather.
                                                         ☐    It includes perishable goods or assets that could quickly deteriorate or lose value
                                                              without attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                              securities-related assets or other options).


                                                         ☐ Other


                                                           Where is the property?
                                                                                           Number                    Street


                                                                                           City                               State            ZIP Code
                                                         Is the property insured?
                                                                                          ☐ No
                                                                                           ☐ Yes. Insurance agency
                                                                                                     Contact Name
                                                                                                     Phone




                 Statistical and administrative information



   13. Debtor’s estimation of                 Check one:
       available funds                        ☒   Funds will be available for distribution to unsecured creditors.
                                              ☐   After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

   14. Estimated number of                    
                                              ☐   1-49                                 ☐     1,000-5,000                              ☐   25,001-50,000
       creditors                              ☐   50-99                                ☐     5,001-10,000                             ☐   50,001-100,000
          (on a consolidated basis with all   ☐   100-199                              ☒     10,001-25,000                            ☐   More than 100,000
          affiliated debtors)
                                              ☐   200-999


Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 Page 3
Debtor
                          Case 21-90002 Document 1 Filed in TXSB onCase
                                                                    08/17/21         Page 4 of 25
                                                                        number (if known)
               Basic Energy Services, Inc.
               Name



   15. Estimated assets                      ☐   $0-$50,000                            ☐     $1,000,001-$10 million              ☐     $500,000,001-$1 billion
         (on a consolidated basis with all   ☐   $50,001-$100,000                      ☐     $10,000,001-$50 million             ☐     $1,000,000,001-$10 billion
         affiliated debtors)
                                             ☐   $100,001-$500,000                     ☐     $50,000,001-$100 million            ☐     $10,000,000,001-$50 billion
                                             ☐   $500,001-$1 million                   ☒     $100,000,001-$500 million           ☐     More than $50 billion

   16. Estimated liabilities                 ☐   $0-$50,000                            ☐     $1,000,001-$10 million              ☒     $500,000,001-$1 billion
         (on a consolidated basis with all   ☐   $50,001-$100,000                      ☐     $10,000,001-$50 million             ☐     $1,000,000,001-$10 billion
         affiliated debtors)
                                             ☐   $100,001-$500,000                     ☐     $50,000,001-$100 million            ☐     $10,000,000,001-$50 billion
                                             ☐   $500,001-$1 million                   ☐     $100,000,001-$500 million           ☐     More than $50 billion



                Request for Relief, Declaration, and Signatures


WARNING  Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines
          up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
  17. Declaration and signature of                     The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
      authorized representative of                      this petition.
      debtor
                                                       I have been authorized to file this petition on behalf of the debtor.

                                                       I have examined the information in this petition and have a reasonable belief that the information is
                                                        true and correct.
                                                        I declare under penalty of perjury that the foregoing is true and correct.

                                                            Executed on August 17, 2021
                                                                        MM / DD/ YYYY


                                                            /s/ Adam L. Hurley                                         Adam L. Hurley
                                                            Signature of authorized representative of                  Printed name
                                                             debtor

                                                            Executive Vice President, Chief Financial Officer, Treasurer and Secretary
                                                            Title




  18. Signature of attorney                             /s/ Alfredo R. Pérez                                         Date      August 17, 2021
                                                       Signature of attorney for debtor                                       MM / DD / YYYY
                                                       Alfredo R. Pérez                                             Ray C. Schrock, P.C.
                                                         Printed Name
                                                
                                                       Weil, Gotshal & Manges LLP                                   Weil, Gotshal & Manges LLP
                                                         Firm Name
                                                
                                                       700 Louisiana Street, Suite 1700                             767 Fifth Avenue
                                                         Address
                                                
                                                       Houston, Texas 77002                                         New York, New York 10153
                                                         City/State/Zip
                                                
                                                       (713) 546-5000                                               (212) 310-8000
                                                         Contact Phone
                                                
                                                       Alfredo.Perez@weil.com                                       Ray.Schrock@weil.com
                                                         Email Address
                                                
                                                       15776275                            Texas
                                                       Bar Number                          State



Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               Page 4
         Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 5 of 25


                                               Schedule 1

                 Pending Bankruptcy Cases Filed by the Debtor and its Affiliates

                On the date hereof, each of the affiliated entities listed below, including the debtor
in this chapter 11 case, filed a voluntary petition for relief under chapter 11 of title 11 of the United
States Code in the United States Bankruptcy Court for the Southern District of Texas (the
“Court”). A motion will be filed with the Court requesting that the chapter 11 cases of the entities
listed below be consolidated for procedural purposes only and jointly administered pursuant to
Rule 1015(b) of the Federal Rules of Bankruptcy Procedure. Additional information about the
relationship between each entity is contained in the Declaration of Adam L. Hurley in Support of
the Debtors’ Chapter 11 Petitions (the “Hurley Declaration”) and the Declaration of James A.
Mesterharm in Support of the Debtors’ Chapter 11 Petitions and Related Requests for Relief
(the “Mesterharm Declaration” and, together with the Hurley Declaration, the “First Day
Declarations”), filed contemporaneously herewith.

                                             COMPANY
                       Basic Energy Services, L.P.
                       Basic Energy Services, Inc.
                       C&J Well Services, Inc.
                       KVS Transportation, Inc.
                       Indigo Injection #3, LLC
                       Basic Energy Services GP, LLC
                       Basic Energy Services LP, LLC
                       Taylor Industries, LLC
                       SCH Disposal, L.L.C.
                       Agua Libre Holdco LLC
                       Agua Libre Asset Co LLC
                       Agua Libre Midstream LLC
                       Basic ESA, Inc.
            Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 6 of 25




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
In re:                                                      §           Chapter 11
                                                            §
BASIC ENERGY                                                §           Case No. 21-______ (___)
SERVICES, INC.                                              §
                                                            §
                       Debtor.                              §
                                                            §
Tax I.D. No. XX-XXXXXXX                                     §
                                                            §

                                   Attachment to Voluntary Petition for
                          Non-Individuals Filing for Bankruptcy under Chapter 11

        1.      If any of the debtor’s securities are registered under Section 12 of the Securities Exchange
Act of 1934, the SEC file number is 001-32693.
        2.      The following financial data is the latest available information and refers to the debtor’s
condition on 3/31/2021.
          a. Total assets                                                          $ 331 million
          b. Total debts (including debts listed in 2.c., below)                   $ 549 million
          c. Debt securities held by more than 500 holders                         N/A

                                                                                                                      Approximate
                                                                                                                      number of holders:
                      secured     unsecured             subordinated                   $
                      secured     unsecured             subordinated                   $
                      secured     unsecured             subordinated                   $
                      secured     unsecured             subordinated                   $

           d. Number of shares of preferred stock                                                                    118,805

           e. Number of shares common stock                                                                          24,899,932

          Comments, if any:
          ______________________________________________________________________________
          ______________________________________________________________________________
          ______________________________________________________________________________




 Official Form 201A                Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
               Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 7 of 25



             3.          Brief description of debtor’s business:


             The Debtor is the direct or indirect parent of a group of companies that operate the following
             businesses:

                         a) a wellsite services business maintaining production from the oil and gas wells within
                            its operating areas. The operations are managed regionally and are concentrated in
                            major United States onshore oil-producing regions located in Texas, California, New
                            Mexico, Oklahoma, Arkansas, Louisiana, Wyoming, North Dakota, Colorado and
                            Montana. Operations are focused in prolific basins that have historically exhibited
                            strong drilling and production economics in recent years as well as natural gas-focused
                            shale plays characterized by prolific reserves. The Companies have a significant
                            presence in the Permian Basin, Bakken, Los Angeles and San Joaquin Basins, Eagle
                            Ford, Haynesville and Powder River Basin, providing services to a diverse group of
                            over 2,000 oil and gas companies.

                         b) a rig servicing provider within the United States.

       4.       List the names of any person who directly or indirectly owns, controls, or holds, with
power to vote, 5% or more of the voting securities of debtor:


                                                                                                               Percent of
                                                                                                               Common
                                                                                                               Shares
                  Shareholder                                        Shares Held                               Outstanding
                  Ascribe III Investments LLC                          118,8051                                  85.06%




1
      Based on information provided on Form 10-Q filed by Basic Energy Services, Inc. on May 17, 2021, and Schedule
      13D/A filed by Ascribe Capital LLC, with the U.S. Securities and Exchange Commission on March 10, 2020.
      These filings reflect 3,691,846 shares of common stock of Basic Energy Services, Inc., and 118,805 shares of
      Series A Preferred Stock convertible into 118,805,000 shares of common stock of the Basic Energy Services, Inc.,
      held of record by Ascribe III Investments LLC. Ascribe Capital LLC is the investment manager of Ascribe III
      Investments LLC and reported shared voting and dispositive power as to 122,496,846 shares of common stock of
      Basic Energy Services, Inc.

    Official Form 201A                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
       Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 8 of 25




                             CERTIFICATE OF RESOLUTIONS



                                       August 16, 2021



The undersigned, Adam L. Hurley, Secretary of Basic Energy Services, Inc., a Delaware
corporation (the “Company”), hereby certifies as follows:

   A. I am a duly qualified and elected officer of the Company and, as such, I am familiar with
      the facts herein certified and I am duly authorized to certify the same on behalf of the
      Company;

   B. Attached hereto as Exhibit A is a true, complete and correct copy of the Resolutions
      adopted by the Board of Directors of the Company in accordance with the Articles of
      Incorporation of the Company, and the Second Amended and Restated Bylaws of the
      Company; and

   C. Such Resolutions have not been amended, altered, annulled, rescinded or revoked and are
      in full force and effect as of the date hereof. There exist no other subsequent resolutions
      relating to the matters set forth in the resolutions attached hereto.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date first
written above.


                                                           /s/ Adam L. Hurley
                                                           Adam L. Hurley
                                                           Secretary
Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 9 of 25




                           Exhibit A
        Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 10 of 25




                                 RESOLUTIONS OF THE
                                BOARD OF DIRECTORS OF
                              BASIC ENERGY SERVICES, INC.

                                         August 16, 2021

                 WHEREAS, the Board of Directors (the “Board”) of Basic Energy Services, Inc.
(the “Company”) has reviewed and had the opportunity to ask questions about the materials
presented by the management, investment bankers, and the legal and financial advisors of the
Company regarding the liabilities and liquidity of the Company, the strategic alternatives available
to it, and the impact of the foregoing on the Company’s businesses; and

                 WHEREAS, the Board has had the opportunity to consult with the management,
investment bankers, and the legal and financial advisors of the Company to fully consider each of
the strategic alternatives available to the Company; and

               WHEREAS, the Board previously delegated to a committee of three independent
members of the Board (the “Special Committee”), certain responsibilities, powers, and authority
to, among other things, evaluate, negotiate, and make recommendations to the Board with respect
to various strategic alternatives, including but not limited to, a capital markets, debt issuance,
restructuring and/or taking, or causing to be done, any related actions that the Special Committee
considers necessary or desirable to carry out its mandate;

                WHEREAS, the Special Committee has approved and recommended, and is
disinterested with respect to, the Company (i) filing petitions seeking relief under the provisions
of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), (ii) entering into the
Stalking Horse APAs (as defined below), (iii) executing and delivering the DIP Note and the
Additional DIP Documents (as defined below) and perform its obligations thereunder, and
(iv) retaining certain advisors;

               WHEREAS, the Company intends to enter into that certain Debtor in Possession
Secured Multi-Draw Term Promissory Note dated on or about August 17, 2021 (as may be
amended, restated, amended and restated, supplemented or otherwise modified from time to time,
the “DIP Note”; any terms used herein but not otherwise defined herein shall have the meanings
assigned therein), by and among the Company, the DIP lenders party thereto (the “DIP Lenders”),
and Guggenheim Credit Services, LLC, as agent (the “Administrative Agent”);

               WHEREAS, the Company will use the borrowings under the DIP Note to (i) repay
in full the Super Priority Credit Agreement, (ii) fund general corporate needs, including without
limitation working capital and other needs, (iii) pay costs, premiums, fees, and expenses incurred
to administer or related to of the Chapter 11 Cases, including fees and expenses of professionals,
and (iv) to provide for adequate protection for certain Prepetition Secured Parties, in each case in
accordance with the Budget, subject to any Permitted Variance;

                WHEREAS, it is a requirement under the DIP Note that to secure its obligations
under the DIP Note, the Company grant to the Agent, for the benefit of the DIP Lenders, a security
interest in and lien upon all assets of the Company;
        Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 11 of 25




               WHEREAS, it is a requirement under the DIP Note that the Company execute and
deliver the DIP Note and the Additional DIP Documents (as defined below) and the other DIP
Documents to which it is a party on the Closing Date and perform its respective obligations
thereunder;

                WHEREAS, the Company will receive direct and indirect benefits as a result of
the transactions contemplated by the Chapter 11 Filings, the Stalking Horse APAs, the DIP Note
and the Additional DIP Documents, and the Board deems it to be appropriate, advisable and in the
best interests of the Company to execute and deliver the Chapter 11 Filings, the Stalking Horse
APAs, the DIP Note and the Additional DIP Documents (all as defined below) and perform its
obligations thereunder;

                WHEREAS, the Special Committee has, with the assistance of management,
investment bankers, and the legal and financial advisors of the Company, (a) considered various
strategic alternatives available to the Company and (b) approved and recommended to the Board
that the actions contemplated hereby are desirable and in the best interests of the Company, its
creditors, and other parties in interest.

I.     Commencement of the Chapter 11 Cases

                 NOW, THEREFORE, BE IT RESOLVED, that the Board has determined, after
due consultation with the management, legal advisors, financial advisors and investment bankers
of the Company and, upon the recommendation and authorization by the Special Committee, that
it is desirable and in the best interests of the Company, its creditors, and other parties in interest
that a petition be filed by the Company seeking relief under Bankruptcy Code; and be it further

               RESOLVED, that any officer of the Company, including, without limitation, the
Chief Financial Officer (each, an “Authorized Person”), in each case, acting singly or jointly, be,
and each hereby is, authorized, empowered, and directed to execute and file in the name and on
behalf of the Company all petitions, schedules, statements, motions, lists, applications, pleadings,
and other documents (the “Chapter 11 Filings”) in the United States Bankruptcy Court for the
Southern District of Texas (the “Bankruptcy Court”) (with such changes therein and additions
thereto as any such Authorized Person may deem necessary, appropriate or advisable, the
execution and delivery of any of the Chapter 11 Filings by any such Authorized Person with any
changes thereto to be conclusive evidence that any such Authorized Person deemed such changes
to meet such standard); and be it further

               RESOLVED, that each Authorized Person, in each case, acting singly or jointly,
be, and each hereby is, authorized, empowered, and directed, with full power of delegation, in the
name and on behalf of such Company, to take and perform any and all further acts and deeds that
such Authorized Person deems necessary, appropriate, or desirable in connection with the
Company’s chapter 11 cases (the “Chapter 11 Cases”) or the Chapter 11 Filings, including,
without limitation, (i) to employ and retain all assistance by legal counsel, accountants, financial
advisors, investment bankers, and other professionals, (ii) the payment of fees, expenses, and taxes
such Authorized Person deems necessary, appropriate, or desirable, (iii) negotiating, executing,
delivering, performing, and filing any and all additional documents, schedules, statements, lists,
papers, agreements, certificates, and/or instruments (or any amendments or modifications thereto)



                                                  2
        Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 12 of 25




in connection with, or in furtherance of, the Chapter 11 Cases with a view to the successful
prosecution of such Chapter 11 Cases (such acts to be conclusive evidence that such Authorized
Person deemed the same to meet such standard); and be it further

II.    Stalking Horse APAs

                RESOLVED, that the Board has determined, after due consultation with the
management, legal advisors, financial advisors and investment bankers of the Company and, upon
recommendation by the Special Committee, that it is desirable and in the best interests of the
Company, its creditors, and other parties in interest that, in connection with the Chapter 11 Cases,
the Company enter into the following agreements to divest certain assets of the Company described
therein: (i) Asset Purchase Agreement, by and among Basic Energy Services, L.P., C&J Well
Services, Inc. and KVS Transportation, Inc. (all wholly-owned subsidiaries of the Company), and
Axis Energy Services Holdings, LLC (the “Axis APA”), (ii) Asset Purchase Agreement, by and
among the Company, Basic Energy Services, L.P., C&J Well Services, Inc. and KVS
Transportation, Inc. (all wholly-owned subsidiaries of the Company), and Berry Corporation (bry)
(the “Berry APA”), and (iii) Asset Purchase Agreement, by and among Basic Energy Services,
L.P. and Agua Libre Midstream, LLC (wholly-owned subsidiaries of the Company), Select Energy
Services, Inc., and Select Energy Services, LLC, a wholly owned subsidiary of Select (the “Select
APA” and, together with the Axis APA, and Berry APA, the “Stalking Horse APAs”), copies of
which have been presented to the Board; and be it further

                RESOLVED, that the execution and delivery by the Company of each of the
Stalking Horse APAs in substantially the forms presented to the Board, consummation of the
transactions contemplated by each of Stalking Horse APAs and performance by the Company of
its obligations thereunder, are desirable and in the best interests of the Company, its creditors, and
other parties in interest; and be it further

                RESOLVED, that, subject to any approval of the Bankruptcy Court as required in
in the Chapter 11 Cases, the execution, delivery and performance by the Company of each of the
Stalking Horse APAs in substantially the forms presented to the Board, and the consummation of
the transactions contemplated thereby, and the execution, delivery and performance by the
Company of all agreements constituting exhibits to the Stalking Horse APAs or otherwise related
thereto to which the Company is a party, are hereby authorized and approved, and each of the
Authorized Persons, any one of whom may act individually without the joinder of the other, be,
and each hereby is, authorized, empowered, and directed, for and on behalf of the Company, to
execute and deliver the Stalking Horse APAs in substantially the forms presented to the Board,
with such changes therein and additions thereto, or in or to any of the agreements constituting
exhibits to Stalking Horse APAs or otherwise related thereto to which the Company is a party, as
the Authorized Person executing the same shall deem necessary, advisable or appropriate, with the
execution and delivery of the Stalking Horse APAs and each agreement constituting exhibits to
the Stalking Horse APAs or otherwise related thereto to which the Company is a party be
conclusive evidence that such Authorized Person deemed the same to be necessary, advisable or
appropriate; and be it further




                                                  3
        Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 13 of 25




III.   Approval of DIP Note

               RESOLVED, that in connection with the Chapter 11 Cases, the Board deems the
DIP Note and the Additional DIP Documents, the execution and delivery thereof, the performance
by the Company of its obligations thereunder and the transactions contemplated thereby to be
desirable, advisable and in the best interests of the Company; and be it further

                RESOLVED, that the terms and provisions of and the execution and delivery of
the DIP Note and/or the Additional DIP Documents by the Company, and the consummation by
the Company of the transactions contemplated thereunder and under the DIP Note, including (i) the
borrowing of the loan under the DIP Note, (ii) the grant of a security interest in and liens upon all
assets of the Company in favor of the Secured Parties with respect to the Obligations under the
DIP Note (including the authorization of financing statements in connection with liens) and
(iii) the terms and provisions of and the execution, delivery and performance of all other
agreements, security, collateral documents, intercreditor agreements, reaffirmation agreements,
promissory notes, instruments, mortgages, account control agreements, documents, notices,
certificates and/or all other related documents constituting exhibits to the DIP Note or that may be
required, necessary, appropriate, desirable or advisable to be executed or delivered pursuant to the
DIP Note or otherwise related thereto, including without limitation (a) any intellectual property
security agreement, (b) the Security Agreement, (c) any collateral agency agreements, collateral
rights agreements, collateral assignments and intercreditor agreements entered into or
acknowledged by the Company in connection with DIP Note, and (d) all other agreements or
documents to which the Company is a party that are necessary, proper or advisable to consummate
the transactions contemplated by the DIP Note and/or any other DIP Document and all certificates,
notices, and other documents and agreements constituting exhibits to or required by the DIP Note
or any DIP Document (each an “Additional DIP Document” and collectively, the “Additional
DIP Documents”), the making of the representations and warranties and compliance with the
covenants under the DIP Note and the assumption of any obligations under and in respect of any
of the foregoing, are hereby authorized and approved in all respects, and that any Authorized
Person, who may act without the joinder of any other Authorized Person, is hereby severally
authorized, empowered and directed, in the name and on behalf of the Company, to execute and
deliver (y) the DIP Note and (z) each Additional DIP Document to which the Company is a party,
with such changes therein and additions thereto as any such Authorized Person, in their sole
discretion, may deem necessary, convenient, appropriate, advisable or desirable, the execution and
delivery of the DIP Note and such Additional DIP Documents with any changes thereto by the
relevant Authorized Person, to be conclusive evidence that such Authorized Person deemed such
changes to meet such standard; and be it further

               RESOLVED, that, in connection with the foregoing, as used herein, the term
“Additional DIP Documents” shall include, but not be limited to: (i) any Collateral Document,
(ii) any other DIP Document to which the Company is a party, (iii) all other agreements or
documents to which the Company is a party that are necessary, proper or advisable to consummate
the transactions contemplated by the DIP Note and/or any Additional DIP Document that is
described in clauses (i) through (ii) above, and (iv) all certificates, notices, and other documents
and agreements constituting exhibits to or required by the DIP Note or any Additional DIP
Document that is described in clauses (i) through (iii) above or otherwise related thereto; and be it
further



                                                 4
        Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 14 of 25




               RESOLVED, that the signature of any Authorized Person of the Company to any
Additional DIP Document to which the Company is a party shall be conclusive evidence of the
authority of such Authorized Person to execute and deliver such Additional DIP Documents to
which the Company is a party; and be it further

                RESOLVED, that each Authorized Person of the Company, who may act without
the joinder of any other Authorized Person, is hereby severally authorized, in the name of and on
behalf of the Company, to take all actions (including, without limitation, (i) the negotiation,
execution, delivery and filing of any agreement, certificate, instrument or document (including any
mortgage, financing statement and/or similar document), (ii) the modification, amendment or
waiver of, or consent to, any of the terms and conditions of the DIP Note and/or any Additional
DIP Document to which the Company is a party, (iii) the payment of any consideration and (iv) the
payment of indemnitees, fees, costs, expenses, taxes and other amounts incurred by the Company
as any such Authorized Person, in his or her sole discretion, may deem necessary, appropriate or
advisable (such acts to be conclusive evidence that such Authorized Person deemed the same to
meet such standard) in order to effect the transactions contemplated under the DIP Note and any
Additional DIP Document to which the Company is a party, and all acts of any such Authorized
Person taken pursuant to the authority granted herein, or having occurred prior to the date hereof
in order to effect such transactions, are hereby approved, adopted, ratified and confirmed in all
respects; and be it further

                RESOLVED, that each Authorized Person of the Company, who may act without
the joinder of any other Authorized Person, be, and hereby is, severally authorized, in the name
and on behalf of the Company, to prepare any amendment, waiver and/or consent under the DIP
Note and/or any Additional DIP Document to which the Company is a party as may be necessary,
advisable or appropriate at any time or from time to time, which amendment, waiver and/or consent
may provide for modification or relief under the DIP Note and/or any Additional DIP Document
to which the Company is a party and may require consent payments, fees or other amounts payable
in connection therewith, and that each Authorized Person of the Company be, and hereby is,
authorized, in the name and on behalf of the Company, to execute and deliver such amendments,
waivers or consents under the DIP Note and/or any Additional DIP Document to which the
Company is a party as such Authorized Person shall deem to be necessary, advisable or
appropriate, such execution and delivery by such Authorized Person to constitute conclusive
evidence of his or her determination and approval of the necessity, appropriateness or advisability
thereof; and be it further

                RESOLVED, that any person dealing with any Authorized Person of the Company
in connection with any of the foregoing matters shall be conclusively entitled to rely upon the
authority of such officer and by his or her execution of any document or agreement, the same shall
be valid and binding obligations of the Company enforceable in accordance with their terms; and
be it further

              RESOLVED, that the Board hereby authorizes any current and/or future subsidiary
of the Company, to the extent applicable, to execute any agreement and/or document as may be
contemplated by the DIP Note and/or any Additional DIP Document to which the Company is a
party.




                                                5
        Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 15 of 25




IV.    Retention of Advisors

                RESOLVED, that the firm of AlixPartners LLP, located at 300 North LaSalle
Street, Suite 1900, Chicago, IL 60654, is hereby retained as restructuring advisor for the Company
in the Chapter 11 Cases, subject to Bankruptcy Court approval; and be it further

              RESOLVED, that the law firm of Weil, Gotshal & Manges LLP, located at 767
Fifth Avenue, New York, NY 10153, is hereby retained as attorneys for each Company in the
Chapter 11 Cases, subject to Bankruptcy Court approval; and be it further

              RESOLVED, that the firm of Lazard Frères & Company, located at 30 Rockefeller
Plaza, New York, NY 10112, is hereby retained as financial advisor for each Company in the
Chapter 11 Cases, subject to Bankruptcy Court approval; and be it further

             RESOLVED, that the firm of Prime Clerk, located at 830 Third Avenue, 9th Floor,
New York, NY 10022, is hereby retained as claims, noticing and solicitation agent for each
Company in the Chapter 11 Cases, subject to Bankruptcy Court approval; and be it further

                RESOLVED, that, with respect to each Company, each Authorized Person, in each
case, acting singly or jointly, be, and each hereby is, authorized, empowered, and directed, with
full power of delegation, in the name and on behalf of the Company, to negotiate, execute, deliver,
file and perform any agreement, document or certificate and to take and perform any and all further
acts and deeds (including, without limitation, (i) the payment of any consideration and (ii) the
payment of fees, expenses and taxes) that such Authorized Person deems necessary, proper, or
desirable in connection with the Company’s Chapter 11 Cases, including, without limitation,
negotiating, executing, delivering and performing any and all documents, agreements, certificates
and/or instruments (or any amendments or modifications thereto) in connection with the
engagement of professionals contemplated by these resolutions, with a view to the successful
prosecution of the Chapter 11 Cases; and be it further

V.     General Authorization and Ratification

               RESOLVED, that any and all past actions heretofore taken by any Authorized
Person, any director, or any member of the Company in the name and on behalf of the Company
in furtherance of any or all of the preceding resolutions be, and the same hereby are, ratified,
confirmed, and approved in all respects; and

                 RESOLVED, that the Authorized Persons, each of whom may act without the
joinder of any of the others, be, and each of them individually hereby is, authorized and directed,
in the name and on behalf of the Company, to take or cause to be taken all such further actions,
including, but not limited to, (i) the negotiation of such additional agreements, joinders,
amendments, supplements, consents, waivers, reports, documents, instruments, applications, notes
or certificates currently unknown but which may be required, (ii) the negotiation of such changes
and additions to any agreements, amendments, supplements, consents, waivers, reports,
documents, instruments, applications, notes or certificates currently existing or currently unknown
but which may be required, (iii) the execution, delivery, filing (if applicable) and performance of
any of the foregoing, and (iv) the payment of all fees, consent payments, taxes, indemnitees and



                                                6
        Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 16 of 25




other expenses as such Authorized Person, in his or her sole discretion, may approve or deem
necessary, appropriate, desirable or advisable in order to carry out the intent and accomplish the
purposes of the foregoing resolutions and the transactions contemplated thereby, all of such
actions, executions, deliveries, filings and payments to be conclusive evidence of such approval or
that such Authorized Person deemed the same to be so necessary, appropriate, desirable or
advisable; and that all such actions, executions, deliveries, filings and payments taken or made at
any time in connection with the transactions contemplated by the foregoing resolutions are hereby
approved, adopted, ratified and confirmed in all respects as the acts and deeds of the Company as
if specifically set out in these resolutions; and be it further

                RESOLVED, that each Authorized Person of the Company is hereby authorized
to certify and deliver to any person to whom such certification and delivery may be deemed
necessary, convenient, appropriate, advisable or desirable in the opinion of such Authorized
Person, a true copy of the foregoing resolutions of the Company; and be it further

               RESOLVED, that any person dealing with any Authorized Person or persons
designated and authorized to act by any such Authorized Person in connection with any of the
foregoing matters shall be conclusively entitled to rely upon the authority of such Authorized
Person or persons designated and authorized to act by such Authorized Person and by his or her
execution of any document, agreement or instrument, the same to be a valid and binding obligation
of the Company enforceable in accordance with its terms; and be it further

                RESOLVED, that, to the extent that the Company serves as the sole member,
managing member, general partner, partner or other governing body (collectively, a “Controlling
Company”), in each case, of any other company (a “Controlled Company”), each Authorized
Person, any one of whom may act without the joinder of any of the others, be, and hereby is,
authorized, empowered and directed in the name and on behalf of such Controlling Company
(acting for such Controlled Company in the capacity set forth above, as applicable), to (a) authorize
such Controlled Company to take any action that the Company is authorized to take hereunder
and/or (b) take any action on behalf of such Controlled Company that an Authorized Person is
herein authorized to take on behalf of such Controlling Company; and be it further

                RESOLVED, that any actions taken by any Authorized Person, for or on behalf of
the Company, prior to the date hereof that would have been authorized by these resolutions but for
the fact that such actions were taken prior to the date hereof be, and they hereby are, authorized,
adopted, approved, confirmed and ratified in all respects as the actions and deeds of the Company.




                                                 7
                           Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 17 of 25


 Fill in this information to identify the case:

 Debtor name: Basic Energy Services, Inc.
 United States Bankruptcy Court for the Southern District of Texas
                                               (State)
 Case number (If known):                                                                                                               ☐ Check if this is an
                                                                                                                                            amended filing


Official Form 204
Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders                                              12/15

A list of consolidated creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured
creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured
claims.

 Name of creditor and complete mailing address,   Name, telephone number, and email        Nature of the        Indicate if    Amount of unsecured claim
 including zip code                               address of creditor contact                claim (for          claim is      If the claim is fully unsecured, fill in only
                                                                                          example, trade       contingent,     unsecured claim amount. If claim is partially
                                                                                         debts, bank loans,   unliquidated,    secured, fill in total claim amount and deduction
                                                                                           professional        or disputed     for value of collateral or setoff to calculate
                                                                                           services, and                       unsecured claim.
                                                                                           government
                                                                                            contracts)
                                                                                                                                  Total        Deduction       Unsecured claim
                                                                                                                                claim, if     for value of
                                                                                                                                partially     collateral or
                                                                                                                                secured          setoff
 1    IRS                                         Attn: Centralized Insolvency
      Attn: Centralized Insolvency Operation      Operation
      P.O. Box 7346                               Phone: (800) 973‐0424                    Payroll Taxes                                                          $7,860,683.00
      Philadelphia, PA 19101                      Facsimile: (855) 235‐6787

 2    Howard Supply Company                       Attn: Vincent Rullo
      Attn: Vincent Rullo                         Phone: (817) 529‐9950                     Material &
      4100 International Plaza, Suite 850         Email: vrullo@howard‐supply.com                                                                                 $4,738,474.48
                                                                                             Supplies
      Fort Worth, TX 76109

 3    Arlisa Ann Carr, Individually and as        Attn: Jarom Tefteller
      Representative of the Estate of Dexture     Phone: (903) 843‐5678
      Carr                                        Email: jt@tlaw‐pllc.com
      Attn: Jarom Tefteller                                                                  Litigation        Contingent                                         $2,500,000.00
      403 West Tyler Street
      Gilmer, TX 75644

 4    Nextier Completion Solutions                Attn: Oladipo Lluyomade
      Attn: Oladipo Lluyomade                     Phone: (713) 325‐6000                     Acquisition
      3990 Rogerdale                              Email:                                                                                                          $2,429,207.04
                                                                                             Liabilities
      Houston, TX 77042                           oladipo.lluyomade@nextierOFS.com

 5    Workday Inc.                                Attn: Tim Zuch
      Attn: Tim Zuch                              Phone: (925) 951‐9000
      6230 Stoneridge Mall Road                   Email: tim.zuch@workday.com                IT Services                                                          $1,693,196.73
      Pleasanton, CA 94588

 6    Invoke Tax Partners                         Attn: Jerrod Raymond
      Attn: Jerrod Raymond                        Phone: (469) 206‐4210                     Professional
      12221 Merit Drive, Suite 1200               Email: jerrod.raymond@invoke.tax                                                                                $1,626,101.41
                                                                                              Services
      Dallas, TX 75251

 7    Lockton Companies LLC                       Attn: William Ligon
      Attn: William Ligon                         Phone: (214) 969‐6722
      2100 Ross Avenue, Suite 1400                Email: bligon@lockton.com                  Insurance                                                            $1,139,093.37
      Dallas, TX 75201




 Official Form 204                                 List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                     Page 1
                         Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 18 of 25
Debtor     Basic Energy Services, Inc.                                                              Case number (if known)
           Name

Name of creditor and complete mailing address,   Name, telephone number, and email        Nature of the        Indicate if    Amount of unsecured claim
including zip code                               address of creditor contact                claim (for          claim is      If the claim is fully unsecured, fill in only
                                                                                         example, trade       contingent,     unsecured claim amount. If claim is partially
                                                                                        debts, bank loans,   unliquidated,    secured, fill in total claim amount and deduction
                                                                                          professional        or disputed     for value of collateral or setoff to calculate
                                                                                          services, and                       unsecured claim.
                                                                                          government
                                                                                           contracts)
                                                                                                                                 Total       Deduction       Unsecured claim
                                                                                                                               claim, if    for value of
                                                                                                                               partially    collateral or
                                                                                                                               secured         setoff
8    Defferred Compensation #1                   Attn: Deferred Compensation #1
     Confidential, Available on Request          Phone: Confidential, Available on
                                                                                            Deferred
                                                 Request                                                                                                           $942,519.00
                                                                                          Compensation
                                                 Email: Confidential, Available on
                                                 Request
9    WTG Fuels                                   Attn: Brandon Rayburn
     Attn: Brandon Rayburn                       Phone: (432) 682‐4349                     Fuel & Fuel
     211 N Colorado Street                       Email: brayburn@gascard.net                                                                                       $923,231.33
                                                                                         Transportation
     Midland, TX 79701

10   CERTEX USA Inc.                             Attn: Gary Johnson
     Attn: Gary Johnson                          Phone: (602) 271‐9048                     Materials &
     1721 W. Culver Street                       Email: gjohnson@certex.com                                                                                        $899,174.05
                                                                                            Supplies
     Phoenix, AZ 85007

11   MIX Telematics North America Inc.           Attn: Paul Dell
     Attn: Paul Dell                             Phone: (855) 908‐3360
     750 Park of Commerce Bouldevard, Ste 100    Email: paul.dell@mixtelematics.com         IT Services                                                            $804,272.82
     Boca Raton, FL 33487

12   National Oilwell Varco                      Attn: Gay Wathern
     Attn: Gay Wathern                           Phone: (713) 375‐3700                    Field Service &
     7909 Parkwood Circle Drive                  Email: gay.wathen@nov.com                                                                                         $753,440.14
                                                                                           Maintenance
     Houston, TX 77036

13   CINTAS                                      Attn: Ross Chancellor
     Attn: Ross Chancellor                       Phone: (513) 459‐1200                   Health, Safety, &
     6800 Cintas Boulevard                       Email: chancellorg@cintas.com                                                                                     $748,211.20
                                                                                          Environmental
     Cincinatti, OH 45262

14   Liquidframeworks Inc.                       Attn: Paul Marvin
     Attn: Paul Marvin                           Phone: (713) 552‐9250
     24 E Greenway Plaza, Suite 1050             Email:                                     IT Services                                                            $720,240.77
     Houston, TX 77046                           pmarvin@liquidframeworks.com

15   Sun Coast Materials LLC                     Attn: Jim Skiba
     Attn: Jim Skiba                             Phone: (661) 831‐7916                      Material &
     1401 S Union Avenue                         Email: jskiba@suncoastmaterials.com                                                                               $666,469.64
                                                                                             Supplies
     Bakersfield, CA 93307

16   Bluecross Blueshield of Texas               Attn: Anita Howell
     Attn: Anita Howell                          Phone: (972) 766‐6900
     1001 E. Lookout Drive                       Email: anita_howell@bcbstx.com         Employee Related                                                           $620,996.06
     Richardson, TX 75082

17   Schledewitz Trucking LLC                    Attn: Tyson Schledewitz
     Attn: Tyson Schledewitz                     Phone: (970) 370‐2550                      Logistics,
     107 S Meeker Street                         Email: tysonschledewitz@gmail.com        Trucking, &                                                              $577,351.00
     Fort Morgan, CO 80701                                                               Offsite Storage

18   Defferred Compensation #2                   Attn: Deferred Compensation #2
     Confidential, Available on Request          Phone: Confidential, Available on
                                                                                            Deferred
                                                 Request                                                                                                           $543,677.00
                                                                                          Compensation
                                                 Email: Confidential, Available on
                                                 Request
19   Craneworks Rentals LLC                      Attn: Amanda Carabajal
     Attn: Amanda Carabajal                      Phone: (281) 219‐7779
     7795 Little York Road                       Email: acarabajal@crane‐works.com      Equipment Rental       Disputed                                            $511,252.88
     Houston, TX 77016


Official Form 204                                 List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                     Page 2
                          Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 19 of 25
Debtor     Basic Energy Services, Inc.                                                              Case number (if known)
           Name

Name of creditor and complete mailing address,   Name, telephone number, and email        Nature of the        Indicate if    Amount of unsecured claim
including zip code                               address of creditor contact                claim (for          claim is      If the claim is fully unsecured, fill in only
                                                                                         example, trade       contingent,     unsecured claim amount. If claim is partially
                                                                                        debts, bank loans,   unliquidated,    secured, fill in total claim amount and deduction
                                                                                          professional        or disputed     for value of collateral or setoff to calculate
                                                                                          services, and                       unsecured claim.
                                                                                          government
                                                                                           contracts)
                                                                                                                                 Total       Deduction       Unsecured claim
                                                                                                                               claim, if    for value of
                                                                                                                               partially    collateral or
                                                                                                                               secured         setoff
20   Dragon Rig Sales & Service                  Attn: Casey Crenshaw
     Attn: Casey Crenshaw                        Phone: (409) 833‐2665                    Field Service &
     960 S Pagewood Avenue                       Email:                                                                                                            $510,723.50
                                                                                           Maintenance
     Odessa, TX 79761                            casey.crenshaw@modernusa.com

21   Vista Proppants & Logistics                 Attn: Chris Favors
     Attn: Chris Favors                          Phone: (817) 563‐3500                      Material &
     4413 Carey Street                           Email: cfavors@vprop.com                                                                                          $500,887.56
                                                                                             Supplies
     Fort Worth, TX 76119

22   Cahill Gordon & Reindel LLP                 Attn: Michael Colpo
     Attn: Michael Colpo                         Phone: (212) 701‐3989                     Professional
     32 Old Slip                                 Email: mcolpo@cahill.com                                                                                          $499,038.55
                                                                                             Services
     New York, NY 10005

23   Helmsman Management Services Inc.           Attn: Peter Clas
     Attn: Peter Clas                            Phone: (857) 224‐1970
     175 Berkeley Street                         Email: peter.clas@helmsmantpa.com          Insurance                                                              $472,935.24
     Boston, MA 02116

24   Central California Power                    Attn: Rod Headley
     Attn: Rod Headley                           Phone: (661) 589‐2870                    Field Service &
     19487 Broken Court                          Email: rodh@gensets.com                                                                                           $458,620.63
                                                                                           Maintenance
     Shafter, CA 93263

25   UNIFIRST                                    Attn: Timothy Duy
     Attn: Timothy Duy                           Phone: (978) 658‐8888                   Health, Safety, &
     68 Jonspin Road                             Email: timothy_duy@unifirst.com                                                                                   $443,416.18
                                                                                          Environmental
     Wilmington, MA 01887

26   APM Contractor Services LLC                 Attn: Brian Atkins
     Attn: Brian Atkins                          Phone: (432) 550‐5228                   Health, Safety, &
     2208 Stoner Road                            Email: bdasweep@yahoo.com                                                                                         $401,866.28
                                                                                          Environmental
     Odessa, TX 79764

27   Jackson Walker LLP                          Attn: William R. Jenkins
     Attn: William R. Jenkins                    Phone: (817) 334‐7214                     Professional
     777 Main Street, Suite 2100                 Email: wjenkins@jw.com                                                                                            $358,308.18
                                                                                             Services
     Fort Worth, TX 76102

28   Defferred Compensation #3                   Attn: Deferred Compensation #3
     Confidential, Available on Request          Phone: Confidential, Available on
                                                                                            Deferred
                                                 Request                                                                                                           $357,273.00
                                                                                          Compensation
                                                 Email: Confidential, Available on
                                                 Request
29   The Paint & Safety Store                    Attn: Kelly Long
     Attn: Kelly Long                            Phone: (800) 687‐0916                   Health, Safety, &
     201 South Benton Street                     Email: kelly@thepassonline.com                                                                                    $343,696.32
                                                                                          Environmental
     Big Spring, TX 79720

30   Kaiser Foundation Health Plan               Attn: Tami Olivares
     Attn: Tami Olivares                         Phone: (661) 334‐2023
     3600 Broadway                               Email: tami.m.olivares@kp.com          Employee Related                                                           $311,211.84
     Oakland, CA 94611




Official Form 204                                 List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                     Page 3
         Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 20 of 25




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                              §
In re:                                        §       Chapter 11
                                              §
BASIC ENERGY                                  §       Case No. 21-______ (___)
SERVICES, INC.                                §
                                              §
               Debtor.                        §
                                              §
Tax I.D. No. XX-XXXXXXX                       §
                                              §


         CONSOLIDATED CORPORATE OWNERSHIP STATEMENT
PURSUANT TO FEDERAL RULES OF BANKRUPTCY PROCEDURE 1007 AND 7007.1

               Pursuant to the Federal Rules of Bankruptcy Procedure 1007(a)(1) and 7007.1,

attached hereto as Exhibit A is an organizational chart reflecting all of the ownership interests in

Basic Energy Services, Inc. (“Basic Parent”) and its affiliated debtors (the “Affiliated Debtors”),

as proposed debtors and debtors in possession (collectively, the “Debtors”). Basic Parent, on

behalf of itself and the Affiliated Debtors, respectfully represents as follows:

               1.      Each Debtor listed in Exhibit A is 100% owned by its direct parent unless

                       otherwise noted.

               2.      Basic Parent is the ultimate parent company of each of the Affiliated

                       Debtors, and directly or indirectly owns a 100% equity interest in each of

                       the Affiliated Debtors.

               3.      Equity ownership of Basic Parent is represented by:

                          (i) Ascribe III Investments LLC (“Ascribe”) owns 118,805
                              outstanding Series A Preferred Stock, constituting approximately a
                              85.06% equity interest in Basic Parent, and controls the majority of
         Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 21 of 25




                                   the combined voting power of all classic of outstanding voting
                                   stock.1

                              (ii) Basic Parent’s public stockholders own the remaining 14.94% of
                                   the equity interests. In total, Basic Parent has 24,899,932 shares of
                                   common stock outstanding held by approximately 133 record
                                   holders.




1
    Based on information provided on Form 10-Q filed by Basic Energy Services, Inc. on May 17 2021, and Schedule
    13D/A filed by Ascribe Capital LLC, with the U.S. Securities and Exchange Commission on March 10, 2020.
    These filings reflect 3,691,846 shares of common stock of Basic Energy Services, Inc., and 118,805 shares of
    Series A Preferred Stock convertible into 118,805,000 shares of common stock of the Basic Energy Services, Inc.,
    held of record by Ascribe III Investments LLC. Ascribe Capital LLC is the investment manager of Ascribe III
    Investments LLC and reported shared voting and dispositive power as to 122,496,846 shares of common stock of
    Basic Energy Services, Inc.


                                                         2
Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 22 of 25




                           Exhibit A

                      Organizational Chart
Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 23 of 25
         Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 24 of 25




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

                                         §
In re:                                   §           Chapter 11
                                         §
BASIC ENERGY                             §           Case No. 21-______ (___)
SERVICES, INC.                           §
                                         §
              Debtor.                    §
                                         §
Tax I.D. No. XX-XXXXXXX                  §
                                         §

            LIST OF EQUITY SECURITY HOLDERS PURSUANT TO
    RULE 1007(a)(3) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE


    Name and Last Known
   Address of Equity Interest    Kind/Class of Interest           Number of Interests Held
            Holder

   Ascribe III Investments LLC
   299 Park Avenue, 34th Floor   Series A Preferred Stock                  85.06%
      New York, NY 10171




                                    List of Equity Holders                                   1
            Case 21-90002 Document 1 Filed in TXSB on 08/17/21 Page 25 of 25




 Fill in this information to identify the case:

 Debtor name: Basic Energy Services, Inc.
 United States Bankruptcy Court for the Southern District of Texas
                                                  (State)
 Case number (If known):




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                  12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.
WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature


   I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
   partnership; or another individual serving as a representative of the debtor in this case.
   I have examined the information in the documents checked below and I have a reasonable belief that the information
   is true and correct:

         Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
         Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
         Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
         Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
         Schedule H: Codebtors (Official Form 206H)
         Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
         Amended Schedule ____
         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
         Insiders (Official Form 204)
         Other document that requires a declaration Consolidated Corporate Ownership Statement and List of Equity
         Holders

   I declare under penalty of perjury that the foregoing is true and correct.


     Executed on August 17, 2021
                                                           /s/ Adam L. Hurley
                                                            Signature of individual signing on behalf of debtor
                     MM /DD /YYYY
                                                            Adam L. Hurley
                                                            Printed name

                                                            Executive Vice President, Chief Financial Officer, Treasurer and Secretary
                                                            Position or relationship to debtor




 Official Form 202                         Declaration Under Penalty of Perjury for Non-Individual Debtors
